Case 1:19-cv-02855-JGK Document 41 Filed 10/09/20 Page 1 of 33

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CRYSTAL DUNHAM,
19-ev-2855 (JGK)
Plaintiff,
MEMORANDUM OPINION AND
- against - ORDER

 

COVIDIEN, LP,

Defendant.

 

JOHN G. KOELTL, District Judge:

The plaintiff, Crystal Dunham, brings this action against
the defendant Covidien, LP, asserting 11 claims for common law
strict products liability (manufacturing defect, design defect,
and failure to warn), negligence, breach of warranty (express
and implied), negligent and fraudulent misrepresentation,
unconscionable commercial practices under New York General
Business Law Sections 349 and 350, unjust enrichment, and
punitive damages. The plaintiff's claims arise from injuries
allegedly sustained because of the implantation of the
defendant's synthetic mesh product in the plaintiff's body as
part of a hernia repair procedure.

The defendant in this case moves to dismiss the plaintiff's
claims pursuant to Rule 12(b) (6) of the Federal Rules of Civil
Procedure. For the reasons that follow, and for substantially
the same reasons that judges in this district have dismissed

similar recent cases and this Court dismissed the plaintiff's

 
Case 1:19-cv-02855-JGK Document 41 Filed 10/09/20 Page 2 of 33

First Amended Complaint, the defendant’s motion to dismiss is
granted.
I.

The following facts are drawn from allegations set out in
the Second Amended Complaint and are accepted as true for
purposes of this motion to dismiss.

On June 6, 2014, the plaintiff underwent a laparoscopic
ventral hernia repair procedure performed by Drs. Edward
Choongho Lee and Lori Ann DeFreest. Second Am. Compi.
(hereinafter “SAC”) ¥ 69. The procedure involved introducing the
defendant’s Rectangle Parietex Optimized Composite Mesh (the
“Mesh” or the “Product”) into the plaintiff’s peritoneal cavity
to reinforce tissue affected by the hernia. Id. TW 69-70. A
hernia is a medical condition caused by the penetration of fatty
tissue, intestine, or organs through a weakened or compromised
Location in muscle or connective tissue. Id. {@ 20. Hernia
repairs are common surgeries and they often involve the use of
surgical mesh to strengthen the repair. Id. 71 24-25. The Mesh,
which is a synthetic surgical product made from polyester and an
absorbable collagen film, is intended to remain inside the body
permanently. Id. 99 27-29. The Mesh is manufactured and sold by
the defendant. Id. 9 36. A particular rectangle of Mesh,
measuring 15x20cm as sold, was used by Dr. Lee during the

plaintiff's surgery. Id. II 69-70. Prior to implanting the Mesh

 

 
Case 1:19-cv-02855-JGK Document 41 Filed 10/09/20 Page 3 of 33

into the plaintiff's abdomen, Dr. Lee trimmed the Mesh down to
approximately 15xl5cm. Id. I 71. Foliowing the surgery, the
plaintiff allegedly suffered chronic abdominal pain, which led
to a revision surgery on December 14, 2016 during which Dr. Lee
inserted circular Mesh into Ms. Dunham’s body. Id. Qf 72-74.

The plaintiff alleged ongoing pain as a result of defects
in the Mesh product, which has led to chronic and persistent
stomach pain, swelling and intestinal protrusion on the site of
her hernia repair surgery resulting in pain that forces her to
walk with a cane, and continuous digestive problems. Id. WI 81i-
83. Additionally, the plaintiff alleged increased risk of organ
malfunction, recurrent hernias, perforation of tissue and
organs, adherence to tissue and organs, infection, nerve damage,
subsequent surgeries, and other complications, Id. 7 84. More
broadly, the plaintiff alleged economic damages, severe and
permanent injuries, emotional distress, mental anguish, and
psychological trauma of living with defective products still
implanted in her body. id. 7 85.

The allegation underlying the plaintiff’s strict products
liability claim was that “[t]here was an unreasonable risk that
the Products would not perform safely and effectively for the
purpose for which they were intended,” and that the injuries
suffered by the plaintiff were proximately caused by the

product. Id. 17 99, 103. With respect to the claim for defective

 

 

 
Case 1:19-cv-02855-JGK Document 41 Filed 10/09/20 Page 4 of 33

design, the plaintiff alleged that “[a]lternative designs for
the Product and/or procedures existed that were and/or are less
dangerous and equally, if not more, effective, including the use
of polycarbonate, polystyrene, and polypropene [sic] as
alternatives.” Id. 9 114. The plaintiff's allegations for
failure to warn refer to a number of the defendant’s
instructions for use, brochures, advertisements, and public
warnings, that the plaintiff alleged “were ambiguous or were not
sufficient, accurate or clear.” Id. @ 135.

The plaintiff’s non-products liability claims arose from
the same set of allegations that formed the basis for her strict
products liability claims. Thus, the plaintiff’s negligence,
breach of warranty, negligent and fraudulent misrepresentation,
New York statutory consumer fraud, unjust enrichment, and
punitive damages claims arose from the same underlying
allegations set out to support the plaintiff's claims for
defective manufacture, defective design, and inadequate warning.
Td. *@ 139-233.

On October 30, 2018, the plaintiff filed a complaint in the
New York State Supreme Court, New York County. On February 19,
2019, the plaintiff filed an amended complaint in the state
court (the “First Amended Complaint”). On March 29, 2019, the
defendant filed a notice of removal in this Court properly

invoking diversity of citizenship jurisdiction under 28 U.S.C.

 

 
Case 1:19-cv-02855-JGK Document 41 Filed 10/09/20 Page 5 of 33

§ 1332. On November 1, 2019, this Court dismissed the
plaintiff’s First Amended Complaint with leave to file an
amended complaint. On December 3, 2019, the plaintiff filed the
Second Amended Complaint that is the subject of the present
motion to dismiss.

This action is substantially similar in its factual
allegations and claims to several actions recently brought in
this district and dismissed pursuant to Rule 12(b) (6). See

Kelly v. Covidien, Inc., No. 19-CV-05497 (S.D.N.¥. Jan. 7,

 

2020}, Dkt. No. 16 (dismissing complaint); Green v. Covidien LP,

 

No, 18-cVv-2939, 2019 WL 4142480 (S.D.N.¥. Aug. 30, 2019);

Kenneth Dunham v. Covidien, LP, No. 19-CV-2851, 2019 WL 2461806

 

(S.D.N.Y. May 22, 2019) (hereinafter “Dunham, K.”); Kennedy v.

 

Covidien, LP, No. 18-CV-1907, 2019 WL 1429979 (S.D.N.Y. Mar. 29,

2019); Rincon v. Covidien, No. 16-CV-10033, 2017 WL 2242969

 

(S.D.N.Y¥. May 22, 2017). This case also is substantially similar

to Krulewich v. Covidien, No. 19-CV-2857, before this Court,

 

which this Court also is dismissing in an Opinion filed
contemporaneously with this Opinion.
Il.
In deciding a motion to dismiss pursuant to Rule 12(b) (6),
the allegations in the complaint are accepted as true, and all
reasonable inferences must be drawn in the plaintiff’s favor.

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir.

 

 

 
Case 1:19-cv-02855-JGK Document 41 Filed 10/09/20 Page 6 of 33

2007).! The Court should not dismiss the complaint if the
plaintiff has stated “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

 

U.S. 544, 570 (2007). “A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw
the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

 

(2009). While the Court should construe the factual allegations
in the light most favorable to the plaintiff, “the tenet that a
court must accept as true all of the allegations contained in
the complaint is inapplicable to legal conclusions.” Id.

IIr.

The plaintiff brings the following claims: (1) manufacturing
defect; (2) design defect; (3) failure to warn; (4) negligence;
(5) breach of express warranty; (6) breach of implied warranty;
(7) negligent misrepresentation; (8} fraudulent
misrepresentation; (9) unconscionable commercial practices; (10)
unjust enrichment; and (11) punitive damages.

A. Manufacturing Defect
The plaintiff alleges claims for each of the three types of
strict products liability that can be asserted in New York:

manufacturing defect, design defect, and failure to provide

 

l Unless otherwise noted, this Memorandum Opinion and Order omits all
alterations, citations, footnotes, and internal quotation marks in quoted
text.

 

 
Case 1:19-cv-02855-JGK Document 41 Filed 10/09/20 Page 7 of 33

adequate warnings. See Voss v. Black & Decker Mfg. Co., 450
N.E.2d 204, 207 (N.Y. 1983).2 In Count I, the plaintiff alleges
that there was a manufacturing defect that rendered the Mesh
unsafe and ineffective. To state a claim for strict products
liability under a manufacturing defect theory, a plaintiff must
plead “that a specific product unit was defective as a result of
some mishap in the manufacturing process itself, improper
workmanship, or because defective materials were used in
‘construction, and that the defect was the cause of plaintiff’s

injury.” Colon ex rel. Molina v. BIC USA, Inc,, 199 F. Supp. 2d

 

53, 85 (S.D.N.Y¥. 2001). Therefore, a manufacturing defect claim
will be dismissed if a plaintiff has not alleged that the

specific product that allegedly caused the plaintiff’s injuries
was defective as compared to other products manufactured by the

defendant. Goldin v. Smith & Nephew, Inc., No. 12-cv-3217, 2013

 

WL 1759575, at *2 (S.D.N.Y. Apr. 24, 2013). A plaintiff may rely
on circumstantial evidence to support a manufacturing defect
claim if the plaintiff can prove that the product did not

perform as intended and excludes ali other causes for the

 

?The plaintiff alleges that Dr. Lee trimmed the Mesh from 15x20 cm to 15x15
em. SAC @7 70-71. “Material alterations at the hands of a third party which
work a substantial change in the condition in which the product was sold by
destroying the functional utility of a key safety feature, however
foreseeable that modification may have been, are not within the ambit of a
manufacturer’s responsibility.” Robinson v. Reed-Prentice Div. of Package
Mach. Co., 403 N.B.2d 440, 444 (N.Y. 1980}. The trimming of the mesh does not
affect the analysis in this case because there is no indication that the
trimming was the kind of “material alteration” that destroyed a key safety
feature of the Mesh.

 

 

 

 
Case 1:19-cv-02855-JGK Document 41 Filed 10/09/20 Page 8 of 33

product’s failure not attributable to the defendant. See id. at
*3 (citing Speller ex rel. Miller v. Sears, Roebuck & Co., 790
N.E.2d 252, 254-55 (N.Y. 2003)).

This Court dismissed the plaintiff’s manufacturing defect
claim in the First Amended Complaint because the plaintiff did
not allege plausibly that the specific piece of Mesh implanted
in her body was defective because of a problem in the
manufacturing process that rendered that piece of Mesh different
from all other Mesh manufactured by the defendant. The plaintiff
merely alleged in a conclusory fashion that “Defendant’s hernia
mesh product was defective in its manufacture”; “the product
deviated from manufacturing standards when they [sic] came off
the production line”; and “Defendant’s hernia mesh product
failed to perform in its intended manner due to a flaw in the
manufacturing process, evident by Plaintiff [sic] injuries, and
which will be established by expert testimony.” First Am. Compl.
(hereinafter “FAC”’) {@ 86-88. These conclusory statements were
not sufficient to state a claim that the Mesh used during the
plaintiff’s surgery was defectively manufactured. Nor did these
allegations amount to circumstantial evidence of a manufacturing
defect because the plaintiff had not excluded other causes that
were not attributable to the defendant.

The plaintiff did not cure her defective pleading. The

plaintiff alleged that “the Product deviated from manufacturing

 

 
Case 1:19-cv-02855-JGK Document 41 Filed 10/09/20 Page 9 of 33

standards when it came off the production line,” and that “[d]ue
to an error in the manufacturing process, the Products that were
implanted in the Plaintiff deviated from the specifications or
design of the Product.” SAC 71 89-90. However, the plaintiff
does not allege the specific manufacturing defect that caused
the plaintiff’s injuries. The plaintiff’s conclusory allegations
are not sufficient to show the specific defect in the Mesh as
used in Ms. Dunham. Nor are the allegations sufficient to
provide circumstantial evidence of a manufacturing defect
because the plaintiff has not excluded other causes that are not

attributable to the defendant. See, e.g., Dunham, K., 2019 WL

 

2461806, at *2; Kennedy, 2019 WL 1429979, at *4 (“Here,
Plaintiff does not allege that a particular mishap occurred in
the manufacturing process that rendered the specific implanted
unit of [the] Mesh defective . . . [n]or does Plaintiff proffer
circumstantial evidence showing that the product did not perform
as intended and excluding any alternate causes of his
injuries.”}. In fact, the injuries suffered by the plaintiff are
among the most common side effects of a hernia surgery. See SAC
q@I 30-32. Therefore, the plaintiff failed to cure the defect in
the manufacturing defect count and failed to state a claim.
B. Design Defect
In Count II, the plaintiff alleges that the Mesh was

defectively designed. The design defect inquiry considers

9

 

 
Case 1:19-cv-02855-JGK Document 41 Filed 10/09/20 Page 10 of 33

whether “the product is one which, at the time it leaves the
seller’s hands, is in a condition not reasonably contemplated by
the ultimate consumer and is unreasonably dangerous for its
intended use; that is one whose utility does not outweigh the
danger inherent in its introduction into the stream of

commerce.” Voss, 450 N.E.2d at 207 (quoting Robinson v. Reed-

 

Prentice Div. of Package Mach. Co., 403 N.E.2d 440, 443 (N.Y.

 

1980)). To state a claim for strict products liability under a
design defect theory, the plaintiff must allege that “(1) the
product as designed posed a substantial likelihood of harm;

(2) it was feasible to design the product in a safer manner; and
(3) the defective design was a substantial factor in causing

plaintiff's injury.” Simon v, Smith & Nephew, Inc., 990 F. Supp.

 

2d 395, 403 (S.D.N.¥. 2013) (quoting Colon, 199 F. Supp. 2d at
83). Courts generally require a plaintiff to allege adequately a

safer alternative design. See DiBartolo v. Abbott Labs., 914 F.

 

Supp. 2d 601, 622-23 (S.D.N.Y. 2012) (*[I]t is well settled that
to establish a claim predicated upon a design defect, plaintiffs
must present evidence that the product, as designed, was not
reasonably safe because there was a substantial likelihood of
harm and that it was feasible to design the product in a safer

manner.”) {quoting Sabater ex rel. Santana _v. Lead Industries

 

Association, Inc., 704 N.Y.S.2d 800, 804 (Sup. Ct. 2000)).

 

10

 

 
Case 1:19-cv-02855-JGK Document 41 Filed 10/09/20 Page 11 of 33

This Court dismissed the plaintiff's design defect claim in
the First Amended Complaint because the plaintiff failed to
allege plausibly that there was a safer alternative design. The
First Amended Complaint consisted of conclusory statements,
including that “(a]lternative designs for hernia mesh product
and/or procedures existed that were and/or are less dangerous
and equally, if not more, effective, including the use of
polycarbonate and polystyrene as alternatives.” FAC 7 122. The
First Amended Complaint failed to provide specific factual
pleadings that gave rise to a reasonable inference that the
alleged alternative designs were, in fact, feasible

alternatives. See, e.g., Kennedy, 2019 WL 1429979, at *4,

 

Without specific factual pleadings adequately alleging a
feasible alternative design and that the design defect caused
the plaintiff's injuries, the plaintiff's claim for design
defect failed. See, e.g., Green, 2019 WL 4142480, at *3 (“Simply
asserting that a feasible alternative design exists — without
pleading any supporting facts - is not sufficient to plead a
defective design claim or to put Defendant on notice as to what
that design might be.”).

In the Second Amended Complaint, the plaintiff alleges that
the Mesh was defectively designed in that “[o]nce the Product’ s
polyester fibers unravel, they become detached from the mesh and

migrate to other regions of the body,” causing inflammation,

11

 

 
Case 1:19-cv-02855-JGK Document 41 Filed 10/09/20 Page 12 of 33

nerve damage, and nerves that grow into the pores of the Mesh
after implant. SAC 99 53-56. The plaintiff further alleges that
“Tajlternative designs for the Product and/or procedures existed
that were and/or are less dangerous and equally, if not more,
effective, including the use of polycarbonate, polystyrene, and
polypropene [sic] as alternatives.” Id. J 114.

The plaintiff's proposed alternative design is to use
polypropylene instead of polyester. SAC {7 111, 114. However,
other courts considering a similar issue found that proposal
insufficient to support a design defect claim. See, e.g.,
Dunham, K., 2019 WL 2461806, at *3 (the design defect claim
failed because the plaintiffs “merely allege[d] that
different materials like polycarbonate or polystyrene, are safer
and more effective alternatives to hernia mesh.”).

Moreover, the plaintiff has not alleged adequately that the
failure to use polypropylene caused the plaintiff’s injuries,
apart from conclusory allegations, such as that her injuries
were “a direct and proximate result of the defective and
unreasonably dangerous Product.” SAC ( 122. The plaintiff
alleges that “[a] substantial factor causing the Product's
defects is Covidien’s design and use of polyester material for
the Product’s mesh rather than the industry standard,
polypropylene. Polyester is weaker than polypropylene and

therefore more prone to tearing away from the tacks; causing

12

 

 
Case 1:19-cv-02855-JGK Document 41 Filed 10/09/20 Page 13 of 33

severe inflammation. Polyester is also less sturdy than
polypropylene, creating difficulty during surgery. Beyond this,
unlike most hernia mesh devices, the Product has unseaied edges,
causing the Product's edges to fray and disintegrate once the
Product has been implanted. Once this has happened, organ
perforation can result.” SAC § ill. The plaintiff also cited to
one study that argued that polyester mesh should not be used in
hernia repair surgery. Id. 97 112.

Despite these allegations that the use of polyester could
cause injuries, the plaintiff has not alleged adequately that
the use of polyester in fact was a substantial factor in causing
Ms. Dunham’s injuries. See Simon, 990 F. Supp. 2d at 404. To the
contrary, the plaintiff alleges that injuries Ms. Dunham
suffered were among the most common injuries caused by hernia
surgeries using any type of mesh. SAC 41 30, 77-81. That one
study argued against using polyester mesh is not sufficient to
meet the plaintiff’s burden to plead a causal link between the
use of polyester and Ms. Dunham’s injuries. And that a
polypropylene-based product may be safer, even if true, does not
mean that the use of the polyester Mesh caused the plaintiff's
injuries. The plaintiff's threadbare allegation that “Covidien’s
design and use of polyester material in its hernia mesh Product
posed a substantial risk for severe inflammation and was a

substantial factor in causing Plaintiff's injuries” is likewise

13

 

 
Case 1:19-cv-02855-JGK Document 41 Filed 10/09/20 Page 14 of 33

insufficient. Id. @ 108; see also Iqbal, 556 U.S. at 678
(“Threadbare recitals of the elements of a cause of action,
supported by mere conclusory statements, do not suffice” to
state a cause of action.). As courts considering similar issues
have concluded, the plaintiff in this case “does not address the
numerous plausible alternative explanations for ithe
plaintiff’s] medical problems, including natural complications
from [her] hernia disease or the development of a new hernia.”
Dunham, K., 2019 WL 2461806, at *3; see also Rincon, 2017 WL
2242969, at *l. Therefore, because the plaintiff has not
adequately pleaded that the use of polyester was a substantial
factor in causing Ms. Dunham’s injuries, the plaintiff has
failed to allege adequately a design defect claim.
C. Failure to Warn

In Count III, the plaintiff alleges that the defendant
provided inadequate warnings about the dangerous risks
associated with the Mesh. To state a strict product liability
claim for failure to warn, the plaintiff must allege plausibly
that “(1) a manufacturer has a duty to warn (2) against dangers
resulting from foreseeable uses about which it knew of should
have known, and (3) that failure to do so was the proximate

cause of the harm.” State Farm Fire & Cas. Co. v. Nutone, Inc.,

 

426 Fed. App’x 8, 10 (2d Cir. 2011); Goldin, 2013 WL 1759575, at

*5; see also Liriano v. Hobart Corp., 300 N.E.2d 303, 305 (N.Y.

 

14

 

 
Case 1:19-cv-02855-JGK Document 41 Filed 10/09/20 Page 15 of 33

1998). At the motion to dismiss phase, a plaintiff must plead
facts that show how the warning was inadequate or insufficient.

See Reed v. Pfizer, Inc., 839 F. Supp. 20d 571, 575 (E.D.N.Y.

 

2012).

The plaintiff's failure to warn claim in the First Amended
Complaint failed because the plaintiff did not provide factual
support for the conclusory statements that “Plaintiff and
Plaintiff's physicians were not provided adequate warnings”
about the effects of the Mesh on the plaintiff and that the
warnings “were not sufficient, accurate or clear.” FAC qq 139-
145; see also Kennedy, 2019 WL 1429979, at *5 (“Plaintiff has
failed to provide factual support for his conclusory assertion
that Defendant's warnings did not adequately caution physicians
and patients concerning the risks associated with PCOx Mesh.”}.
The plaintiff's allegations in this regard were entirely
conclusory, and did not amount to anything more than repeated
statements that the defendant’s warnings and instructions for
use were inadequate.

The additional allegations in the Second Amended Complaint
do not cure the defects in the plaintiff's failure to warn
claim. The plaintiff added allegations that the defendant failed
to warn that: “the Product did not, in fact, provide long term
reinforcement of soft tissue while minimizing tissue

attachment”; “that the Product’s mesh contracts over time,

i5

 

 
Case 1:19-cv-02855-JGK Document 41 Filed 10/09/20 Page 16 of 33

causing tension to increase where the tacks or sutures secure it
and causing eventual tear of the Product’s mesh, which is
exactly what happened to Plaintiff's Product’s mesh”; that the
defendant “misrepresented to the medical community that the
Product was safe and effective” and “improperly minimized the
adverse effects associated with the Product’s use” despite
“numerous reports documenting serious adverse events associated
with the Product”; that “Covidien’s brochure for the Product,
provides very minimal amount of information for the
general public or the medical community regarding adverse
effects, serious risks of physical injury, or warnings of same,
that it knew was associated with the Product and its use”; and
that “Plaintiff's physicians would not have elected to use
Covidien’s Product had it been equipped with sufficient
warnings, including the possibility for the Product’s mesh
migration, failure, and need for future surgeries.” SAC
Wf] 127-30, i37.

These additions do not cure the deficiencies in the
plaintiff's failure to warn claim because the allegations do not
identify how the warnings given were insufficient to warn
physicians and the plaintiff of the potential dangers of using
the Mesh. The warnings given noted the risks of the
complications that Ms. Dunham actually experienced, namely,

chronic pain, adhesion, and hernia recurrence. SAC 4G 30-32, 84;

16

 
Case 1:19-cv-02855-JGK Document 41 Filed 10/09/20 Page 17 of 33

see also Green, 2019 WL 4142480, at *5 (“As an initial matter,
the injuries that Plaintiff allegedly suffered - recurring
hernias, pain, and adhesions — are included in Defendant's
warnings as they are set forth in the Amended Complaint.”)
(emphasis in original); Kennedy, 2019 WL 1429979, at *5. And
beyond conclusory statements, the plaintiff does not allege
adequately that Ms. Dunham or her physicians would have chosen
not to use the Mesh but for the allegedly inadequate warnings.

See, e.g., Dunham, K., 2019 WL 2461806, at *3 (dismissing the

 

failure to warn claim because the complaint did not
“particularize specific omissions or inadequacies supporting its
allegations that [the plaintiff's] physicians would not have
elected to use those products if they had been accompanied by
adequate warnings regarding the possibility of mesh migration,
failure, chronic pain, and need for future surgeries beyond the
generally accepted risks of hernia surgery.”). Therefore, the
plaintiff has not adequately stated a failure to warn claim.
D. Negligence

In Count IV, the plaintiff alleges that the defendant was
negligent in designing, manufacturing, and selling its product.
SAC 71 139-47. In New York, claims for negligent design and
design-based strict products liability are analyzed identically.

See Kennedy, 2019 WL 1429979, at *5 (citing Denny v. Ford Motor

 

Co., 662 N.E.2a 730, 735-36 (N.Y. 1995)); see also Colon, 199 F.

1?

 

 

 
Case 1:19-cv-02855-JGK Document 41 Filed 10/09/20 Page 18 of 33

Supp. 2d at 84 (“Failure to warn claims are identical under
strict liability and negligence theories of recovery.”);

Estrada v. Berkel Inc., 789 N.¥.S.2d 172, 173 (App. Div. 2005)

 

(quoting Martin v. Hacker, 628 N.E.2d 1308, 1311 on.1 (N.Y.
1993)) (“Where liability is predicated on a failure to warn, New
York views negligence and strict liability claims as

equivalent.”). Therefore, the plaintiff's negligence claim is

 

analyzed under the same standards as set forth in Voss. See,

e.g., Adams v. Genie Indus., Inc., 929 N.E.2d 380, 384 (N.Y.

 

2010) (“Thus, while plaintiff here has pleaded both strict

liability and negligent design causes of action, the standards

 

set forth in Voss apply to both.”).

Because the plaintiff's strict products liability claims
failed as inadequately pleaded, the plaintiff's allegations of
negligent design, manufacturing, and selling are likewise
deficient. See, e.g., Green, 2019 WL 4142480, at *5 (dismissing
negligence claim because strict liability claims fail); Kennedy,
2019 WL 1429979, at *5 (same). The Second Amended Compiaint did
not adequately cure the defects with the strict products
liability or negligence claims in the First Amended Complaint.
Therefore, the plaintiff failed to state a negligence claim.

BE. Breach of Express Warranty
In Count V, the plaintiff alleges a breach of express

warranty. In order to state a claim for breach of express

18
Case 1:19-cv-02855-JGK Document 41 Filed 10/09/20 Page 19 of 33

warranty, a plaintiff must show that there was “an affirmation
of fact or promise by the seller, the natural tendency of which
was to induce the buyer to purchase and that the warranty was

relied upon to the plaintiff’s detriment.” Weiner v. Snapple

 

Beverage Corp., No. 07-CV-8742, 2011 WL 196930, at *5 (S.D.N.Y.

Jan. 21, 2011) (quoting Fendi Adele S.R.L. v. Burlington Coat

 

Factory Warehouse Corp., 689 F. Supp. 2d 585, 604 (S.D.N.Y¥Y.

 

2010). The “natural tendency” element requires that the seller-
defendant’s statement be “definite enough” such that the natural
tendency of the statement would be to induce purchase. See

Becker v. Cephalon, Inc., No. 14-CV-3864, 2015 WL 5472311, at *7

 

(S.D.N.Y. Sept. 15, 2015). The reliance element requires “no
more than reliance on the express warranty as being a part of

the bargain between the parties.” CBS Inc. v. 4iff-Davis Pub.

 

Co., 553 N.E.2d 997, 1001 (N.Y. 1990).

In the First Amended Complaint, the plaintiff pointed to
several statements made by the defendant that allegedly
comprised the express warranty, namely that the Mesh was “the
most complete hernia repair solution’; “one of the most studied,
innovative and reliable hernia products available today”; “pre-
clinical and clinical evidence of proven performance”; “Patient
Comfort”; “proven protection”; “proven effective, with more than
12 years of documented success”; “proven integration”; “incites

excellent fibrous ingrowth and neoperitoneum versus the

19

 

 
Case 1:19-cv-02855-JGK Document 41 Filed 10/09/20 Page 20 of 33

inflammatory encapsulation of other meshes”; and “ease of use.”
FAC 97 155-56. The only statement that was definite was the
statement that the Mesh “incited excellent fibrous ingrowth and
neoperitoneum versus the inflammatory encapsulation of other
meshes.” However, even this statement was vague and was not the
kind of statement that has a natural tendency to induce

purchase. See, e.g., Kennedy, 2019 WL 1429973, at *6 (“In the

 

present case, Plaintiff does not identify a specific warranty
made by Defendant that he relied on. His characterization of
Defendant’s marketing material as generally implying that PCOx
Mesh was ‘safe and effective’ does not identify any specific
actionable conduct or statement on behalf of Defendant.”);
Dunham, K., 2019 WL 2461806, at *5 (finding that the complaint
did not contain an affirmative statement of fact that formed the
basis of a warranty because “the statements are generic,
indefinite statements about the products at issue”). Moreover,
there were no plausible allegations that Ms. Dunham or her
physicians relied on the alleged warranty beyond the plaintiff’s
conclusory statement that they did so. See FAC { 159. This kind
of conclusory statement of reliance was insufficient to make out
a claim for breach of express warranty.

Despite this Court’s prior ruling on the motion to dismiss
the First Amended Complaint, and the clear instruction as to how

the pleading was deficient, the plaintiff did not substantively

20

 
Case 1:19-cv-02855-JGK Document 41 Filed 10/09/20 Page 21 of 33

amend the breach of express warranty claim. Apart from minor
stylistic changes and certain deletions, the only notable
addition is an allegation, similar to an allegation in the
Krulewich Second Amended Complaint, that apparently was left
unfinished. In that allegation, the plaintiff asserted that
“Covidien breached the express warranties it made about the
Product because[.]” SAC 7 153. That is plainly an insufficient
basis to state a claim. Therefore, the breach of express
warranty claim, as stated in the Second Amended Complaint, fails
for the same reasons it failed in the First Amended Complaint.
F. Breach of Implied Warranty

In Count VI, the plaintiff alleges that the defendant
breached an implied warranty that the Mesh was reasonably fit
for its intended use and that it was designed, manufactured, and
sold in accordance with good design, engineering, and industry
standards. SAC (7 155-62. A claim for breach of an implied
warranty in a products liability action focuses on “the
expectations for the performance of the product when used in the
customary, usual and reasonably foreseeable manners.” Denny, 662
N.E.2d at 736. “The implied warranty of merchantability is a
guarantee by the seller that its goods are fit for the intended
purpose for which they are used and that they will pass in the

trade without objection.” Caronia v. Philip Morris USA, Inc.,

 

715 F.3d 417, 433 (2d Cir. 2013) (quoting Saratoga Spa_& Bath,

 

21

 

 
Case 1:19-cv-02855-JGK Document 41 Filed 10/09/20 Page 22 of 33

Inc. v. Beeche Systems Corp., 656 N.Y.S.2d 7/87, 789 (App. Div.

 

1997)). To comply with an implied warranty, a seller's goods
must be of “a minimal level of quality,” but need not “be
perfect” or “fulfill a buyer’s every expectation.” Id. A breach
of implied warranty may be established based on circumstantial
evidence, and the plaintiff does not need to prove a specific
defect. See Dunham, K., 2019 WL 2461806, at *5.

This Court dismissed the plaintiff's breach of implied
warranty claim in the First Amended Complaint because the
plaintiff's allegations consisted of nothing more than the
conclusory statement that the “hernia mesh product was defective
as set forth above, was not fit for its intended use and was not
designed, manufactured, or sold in accordance with good design,
engineering and industry standards.” FAC 9 167. These conclusory
allegations were insufficient to state a claim for breach of
implied warranty.

The Second Amended Complaint is likewise insufficient to
state a claim for breach of implied warranty. Despite this
Court's prior ruling on the motion to dismiss the First Amended
Complaint, and the clear instruction as to how the pleading was
deficient, the plaintiff did not substantively amend the breach
of implied warranty claim. The conclusory allegations that the
plaintiff and the plaintiff’s physician relied on the implied

warranty do not cure the defect that the plaintiff did not

22

 

 

 
Case 1:19-cv-02855-JGK Document 41 Filed 10/09/20 Page 23 of 33

adequately allege that the Mesh was deficient when used in

if

“customary, usual and reasonably foreseeable manners.” Denny,

662 N.E.2d at 736; see also Dunham, K., 2019 WL 2461806, at *5

 

(dismissing breach of implied warranty claims because
“fa]lthough the complaint alleges that [the plaintiff] has
experienced stomach pain and recurring hernias following his
procedures, those allegations of common consequences of hernia
surgeries do not show that Covidien’s products were unsafe for
hernia mesh repairs”}. In this case, as in Dunham, K., Ms.
Dunham’s injuries are not sufficient to show that the Mesh was
unsafe for use in hernia surgeries. Therefore, the breach of an
implied warranty claim in the Second Amended Complaint fails for
the same reasons it failed in the First Amended Complaint.
G. Negligent Misrepresentation

¥n Count VII, the plaintiff alleges negligent
misrepresentation on the theory that the defendant made false
representations about the results of the hernia mesh product
testing, and that the defendant was negligent in ascertaining
the truth of the representations. SAC (71 163-73. “A negligent
misrepresentation is actionable under New York law where the
defendant has been careless ‘in imparting words upon which
others were expected to rely and upon which they did or failed
to act to their damage,’ and where the author of the statement

has ‘some relationship or duty .. . to act with care’ vis-a-vis

23

 

 
Case 1:19-cv-02855-JGK Document 41 Filed 10/09/20 Page 24 of 33

the party at whom the statement is directed.” Aetna Cas. & Sur.

 

Co. v. Aniero Concrete Co., 404 F.3d 566, 583 (2d Cir. 2005)

 

(quoting White v. Guarente, 372 N.E.2d 315, 319 {N.Y. 1977)

 

(alteration in original). Claims for negligent misrepresentation
that sound in fraud must meet the heightened pleading standard
of Federal Rule of Civil Procedure 9(b). See Kennedy, 2019 WL

1429979, at *6 & n.14; see also Aetna Cas., 404 F.3d at 9583.

 

Negligent misrepresentation is established by showing that

“(1) the defendant had a duty, as a result of a special
relationship, to give correct information; (2) the defendant
made a false representation that he or she should have known was
incorrect; (3) the information supplied in the representation
was known by the defendant to be desired by the plaintiff for a
serious purpose; (4) the plaintiff intended to rely and act upon
it; and (5) the plaintiff reasonably relied on it to his or her

detriment.” Hydro Investors, Inc. v. Trafalgar Power Inc., 227

 

F.3d 8, 20 (2d Cir. 2000); Eaves v. Designs for Fin., Inc., 785

 

F. Supp. 2d 229, 254 (S.D.N.Y. 2011).

This Court dismissed the plaintiff's negligent
misrepresentation claim in the First Amended Complaint because
the plaintiff failed to provide any factual support for her
allegation that the misrepresentations made by the defendant

were false, and thus failed to allege an element of a negligent

24

 

 
Case 1:19-cv-02855-JGK Document 41 Filed 10/09/20 Page 25 of 33

misrepresentation claim under a Rule 12 (6b) (6) standard, as well
as the particularity requirements demanded by Rule 9(b).

In the Second Amended Complaint, the plaintiff again failed
to identify which statements or representations made by the
defendant were false and offered no support for the claim that
the defendant’s representations were indeed false. In fact, the
Second Amended Complaint made few substantive changes to the
First Amended Complaint with respect to the negligent
representation claim. Instead, the plaintiff alleges a
conclusory and generalized statement that “[t]he representations
made by Covidien were false; Covidien was careless or negligent
in ascertaining the truth of the representations at the time
Covidien made these misrepresentations.” SAC 7 169. To the
extent that the plaintiff does point to particular
representations she claims to be false, she fails to provide any
factual basis to conclude that those statements were false,
misleading, or contained any material omissions. Moreover, the
plaintiff fails to show that the plaintiff or her physicians
reasonably relied on the alleged material misrepresentations to
the plaintiff’s detriment. That the plaintiff suffered adverse
consequences from the procedure does not provide sufficient
support for the required element that the plaintiff reasonably
relied on misrepresentations by the defendant. Therefore, even

without applying the heightened pleading standards of Rule 3,

25

 

 
Case 1:19-cv-02855-JGK Document 41 Filed 10/09/20 Page 26 of 33

the plaintiff has failed to state a negligent misrepresentation
claim.
H. Fraudulent Misrepresentation

In Count VIII, the plaintiff alleges that the defendant
fraudulently misrepresented material facts and made material
omissions from 2011 to the present to the plaintiff, her
physicians, and the medical community to induce them to use the
Mesh through brochures, webpages, press releases, advertising
campaigns, and other forms of public communications. SAC
qi 174-98.

To state a claim for fraudulent misrepresentation in
compliance with Rule 9(b), the plaintiff must “(1) specify the
statements that the plaintiff contends were fraudulent,

(2) identify the speaker, (3) state where and when the
statements were made, and (4) explain why the statements were

fraudulent.” Stevelman v. Alias Research, Inc., 174 F.3d 79, 64

 

(2d Cir. 1999).

This Court dismissed the plaintiff’s claim for fraudulent
misrepresentation in the First Amended Complaint because she had
not explained how the statements were fraudulent. There was no
factual basis in the First Amended Complaint to conclude that
the defendant made false or misleading statements or omissions
in marketing the Mesh. For the same reasons, there was no basis

to conclude that the statements the plaintiff pointed to in the

26

 

 
Case 1:19-cv-02855-JGK Document 41 Filed 10/09/20 Page 27 of 33

First Amended Complaint in order to make out a claim for
fraudulent misrepresentation were in fact false or misleading.

The plaintiff has not adequately cured that defect in the
Second Amended Complaint. While the Second Amended Complaint
challenges the defendant's representations in its brochure, the
plaintiff still has not alleged any factual basis for the claims
that the defendant's representations were false. And despite the
plaintiff’s allegation that “[njeither Plaintiff nor Plaintiff's
physicians had the same knowledge regarding the serious risks of
physical injury that were hidden and not discoverable through
the use of reasonable care or inspection, and that were only
known by Covidien through its testing of the Product and the
testing resuits,” SAC 97 171, the defendant did specifically warn
of pain, adhesion, and recurrence as common injuries and known
side effects of hernia surgeries using Mesh. Id. Ex. A; see also
Kennedy, 2019 WL 1429979, at *7 (“Absent from these allegations
is any factual basis for Plaintiff’s conclusion that the
representations made by the Defendant were false or misleading.
In fact, the advertising material incorporated into the
Complaint appears to have disclosed the risks of the conditions
that Plaintiff has allegedly suffered.”). The absence of a
factual basis to support the plaintiff's claims that the

defendant’s representations were either false or misleading is

27

 

 
Case 1:19-cv-02855-JGK Document 41 Filed 10/09/20 Page 28 of 33

fatal to the claim. Therefore, the plaintiff has faiied to state
a claim for fraudulent misrepresentation.
I. Unconscionable Commercial Practices

In Count IX, the plaintiff alleges that the defendant used
unconscionable commercial practices, deception, fraud, false
pretenses, false promises, and misrepresentation, and knowingly
concealed, suppressed and omitted material facts with the intent
that consumers rely on such concealment, suppression and
omission in violation of Sections 349 and 350 of the New York
General Business Law. SAC 7@ 199-215. In particular, the
plaintiff alleges that the defendant failed to disclose known
risks. Id. 7 203.

Section 349 prohibits “[d]leceptive acts or practices in the
conduct of any business, trade, or commerce or in the furnishing
of any business, trade or commerce or in the furnishing of any
service in this state.” N.Y. Gen. Bus. Law § 349(a). Section 350
prohibits “{f]lalse advertising in the conduct of any business,
trade, or commerce or in the furnishing of any services in the
state.” Id. § 350. Under either section, the plaintiff must
allege that the defendant has engaged in “(1) consumer-oriented
conduct that is (2) materially misleading and that (3) plaintiff
suffered injury as a result of the allegedly deceptive act or
practice.” Kennedy, 2019 WL 1429979, at *7 (quoting Orlander v.

Staples, Inc., 802 F.3d 289, 300 (2d Cir. 2015)). Although a

28

 

 

 
Case 1:19-cv-02855-JGK Document 41 Filed 10/09/20 Page 29 of 33

plaintiff's showing necessary for deceptive acts under the
statute is lower than for common law fraud, the plaintiff must
nevertheless show that the alleged deceptive acts would mislead
a reasonable consumer acting reasonably under the same

circumstances. See Stutman v. Chemical Bank, 731 N.E.2d 608,

 

611-12 (N.Y. 2000). Moreover, to establish consumer-oriented
conduct, the plaintiff “must demonstrate that the acts or
practices have a broader impact on consumers at large.” Oswego

Laborers’ Local 214 Pension Fund v. Marine Midland Bank, N.A.,

 

647 N.B.2d 741, 744 (N.¥. 1995).

This Court dismissed the plaintiff’s claim under Sections
349 and 350 in the First Amended Complaint because the
plaintiff’s conclusory statements did not amount to the
necessary showing that the alleged deceptive acts would mislead
a reasonable consumer. Nor did the plaintiff’s allegations lead
to a conclusion that the defendant’s acts or practices had a
broader impact on consumers. In the First Amended Complaint, the
plaintiff merely alleged that the “Defendant engaged in
consumer-oriented, commercial conduct by selling and advertising
the subject product” and that the “Defendant misrepresented and
omitted material information regarding the subject product by
failing to disclose known risks,” which were the proximate cause

of the plaintiff’s injuries. FAC (91 205-06, 210.

29

 

 
Case 1:19-cv-02855-JGK Document 41 Filed 10/09/20 Page 30 of 33

The claim under Sections 349 and 350 in the Second Amended
Complaint suffers from the same defects. The plaintiff alleges
that “reasonable patients/consumers acting reasonably, such as
the Plaintiff herein and Plaintiff's physicians, were caused to
suffer ascertainable loss of money and property and actual
damages.” SAC {I 201. Beyond this conclusory allegation, the
plaintiff has not alleged how the defendant's acts would mislead
a reasonable consumer or that the defendant’s acts or practices

had a broader impact on consumers at large. See Oswego Laborers,

 

647 N.E.2d at 744. In fact, the plaintiff did not add any
substantive allegations to the Second Amended Complaint that
could support a claim under Sections 349 and 350. Compare FAC
{i 202-17 with SAC Q@ 199-215. Therefore, for the same reasons
the plaintiff’s claim under Sections 349 and 350 failed in the
First Amended Complaint, the claim under Sections 349 and 350
likewise fails in the Second Amended Complaint.
J. Unjust Enrichment

In Count X, the plaintiff alleges a claim for unjust
enrichment. Under New York law, a claim for unjust enrichment
requires a showing “(1) that the defendant benefitted; (2) at
the plaintiff’s expense; and (3) that equity and good conscience

require restitution.” Beth Israel Med. Ctr. v. Horizon Blue

 

Cross & Blue Shield of N.J., Inc., 448 F.3d 573, 586 (2d Cir.

 

2006) (quoting Kaye v. Grossman, 202 F.3d 611, 616 (2d Cir.

30

 

 
Case 1:19-cv-02855-JGK Document 41 Filed 10/09/20 Page 31 of 33

2000}). A claim for unjust enrichment “is available only in
unusual situations when, though the defendant has not breached a
contract nor committed a recognized tort, circumstances create
an equitable obligation running from the defendant to the

plaintiff.” Weisblum v. Prophase Labs, Inc., 88 F. Supp. 3d 283,

 

296 (S.D.N.¥. 2015) (quoting Corsello v. Verizon New York, Inc.,

 

967 N.E.2d 1177, 1185 (N.Y. 2012)).

This Court dismissed the plaintiff's claim for unjust
enrichment in the First Amended Complaint because the plaintiff
did not plead facts plausibly demonstrating that the defendant’s
product was defective or that the sale was induced through
misrepresentation. Consequently, there was no equitable basis

for restitution. See, e.g., Kennedy, 2019 WL 1429979, at *8. The

 

plaintiff did not substantively amend her claim for unjust
enrichment. Nor did any other of the plaintiff’s amendments
provide a basis for equitable relief. As in the First Amended
Complaint, the strict liability and misrepresentation claims
fail in the Second Amended Compiaint, and there is no other
equitable basis for the plaintiff’s claim of unjust enrichment.
Therefore, the plaintiff’s unjust enrichment claim in the Second
Amended Complaint is deficient for the same reasons it was

deficient in the First Amended Complaint.

31

 

 
Case 1:19-cv-02855-JGK Document 41 Filed 10/09/20 Page 32 of 33

K. Punitive Damages

In Count XI, the plaintiff alleges a claim for punitive
damages because “Covidien knew and recklessly disregarded the
fact that its Product caused debilitating and potentially life
altering complications with greater frequency than feasible
alternative methods and/or products used to treat hernias.” SAC
q@ 228,

A punitive damages claim is derivative. Rocanova v.

Equitable Life Assur. Soc. of U.S., 634 N.E.2d 940, 945 (N.Y.

 

1994) (“A demand or request for punitive damages is parasitic
and possesses no viability absent its attachment to a
substantive cause of action such as fraud.”}. Because all of the
plaintiff’s substantive claims have been dismissed, her claim
for punitive damages must be dismissed as well. See, e.g.,
Kennedy, 2019 WL 1429979, at *8; Green, 2019 WL 4142480, at *10;

Rose Lee Mfg. v. Chemical Bank, 588 N.Y.S.2d 408, 410 (App. Div.

 

1992) (“[C]ause of action seeking to recover punitive damages
should also have been dismissed, because a demand for punitive
damages does not amount to separate cause of action for pleading
purposes.”}. Therefore, the plaintiff's punitive damages claim
in the Second Amended Complaint is deficient for the same

reasons it was deficient in the First Amended Complaint.

32

 

 
Case 1:19-cv-02855-JGK Document 41 Filed 10/09/20 Page 33 of 33

CONCLUSION

The Court has considered all of the arguments of the
parties. To the extent not discussed above, the arguments are
either moot or without merit. For the foregoing reasons, the
defendant’s motion to dismiss is granted in its entirety. The
Clerk is directed to enter judgment dismissing this case with
prejudice. The Clerk also is directed to close Docket No. 32 and
to close this case,

SO ORDERED.

— ~
Dated: New York, New York SM 6 IC. on
October 9, 2020 BN stlEC

. | John G. Koeltl
unitéa States District Judge

 

33

 
